Title: To James Madison from John Stokely, 29 December 1799
From: Stokely, John
To: Madison, James


Sir:
Decr 29th 1799.
Tho probabelly you know nothing of me or of the disorders of the County of Wood in which I reside, From the Lamentable situation of that County I use the Liberty of writing to you on that Subject. Notwithstanding your Situation puts you out of reach of any Intrinsic reward that that County can bestow, and that at this Crisis you must be engaged in matters of Importance to the Public, Still knowing that you often volunteer yourself in the cause of Justice and in the defence of the rights and privileges of your fellow Citizens And believing that Justice hath been perverted in Wood County and that our rights and privileges are Invaded I am flattered that that disenterested friendship which have long Characterized your actions will excite your attention to the situation of affairs in that County and that you will assist to devise means to arest the progress of the Growing evils therein which appear to me to be the fruits of ungenerous (and Political) Speculations; I must believe Sir that your friendly Interposition in this business will produce salutary effects, no prejudices seem to have taken root amongst the present members of Assembly against you and it is probabel that high respect will be paid your oppenion, from this and other Causes your Ideas Manifested in this case would probabelly Issue good consequences. Sir be asured that the Situation of Wood County is truly alarming & that tis my oppenion it Claims the attention of the friends to Justice and order and that, if no Imediate redress should be had, I seriously apprehend the Consequences will be mischievous.
If Sir you Should think our Imbarrasments worth your Consideration I shall take the liberty to refer you to Colo Taylor of Caroline for Information respecting the premises whose friendly aid hath kept open the dore that may tend to Show in what manner it is possible to give us redress. I am with due respect your obedient Servt.
John Stokely
